

EXHIBIT 10.6(j)
SEPARATION AGREEMENT AND GENERAL RELEASE




This Separation Agreement and General Release (this "Agreement") is entered into
by and among Conduent Business Services, LLC, its parent, subsidiaries,
subdivisions and affiliates, (collectively, "Conduent" or "Company"), and
Jeffrey Friedel ("Employee").


Introduction. The Company and Employee have agreed on the terms of the
separation of Employee's employment with the Company including payment of salary
and benefits as described below through July 24, 2020 ("Salary and Benefits
Continuation End Date"). Employee's last day of active employment ("Last Day of
Active Employment") is January 10, 2020 and his termination will be effective as
of January 24, 2020. It is agreed and understood between the parties that
Employee will no longer report to work or be required to perform any of his
regular job duties and responsibilities after his Last Day of Active Employment,
provided however, Employee will make himself available during normal business
hours through January 24, 2020 to address questions, provide guidance on pending
matters and take such other actions as may be reasonably necessary to help
ensure a smooth transition. In consideration of the mutual promises contained in
this Agreement, the Company and Employee agree as follows:


1.Salary Continuation. Employee will receive salary continuation commencing on
January 25, 2020 at the same bi-weekly salary rate and continuing through and
including his Salary and Benefit Continuation End Date. The Company shall
withhold from such payments all applicable payroll taxes and other authorized
deductions. The payments to be made under this Agreement shall be deemed to be
wages in lieu of notice during the applicable benefit year in the event that the
Employee files a claim for unemployment benefits. Employee understands that the
Company will not make any payments until all Company property in the Employee's
possession or control is returned to the Company.


2.Benefits Continuation. Employee will receive benefits, subject to and
conditioned upon Employee's continued premium contributions, that were in effect
for the Employee on his Last Day of Active Employment through and including his
Salary and Benefits Continuation End Date OTHER THAN: Short-term Disability,
Long-term Disability, and 40l(k) Savings Plan. Employee further agrees and
acknowledges that after his Last Day of Active Employment, he will no longer be
eligible for any executive perquisites.


3.Equity and 2019 Bonus. The vesting of Employee's equity awards (including
restricted stock units and performance share awards) shall be determined in
accordance with the terms and conditions of the applicable equity plan
documents. In the event of a conflict or discrepancy between this Agreement and
any equity plan document, the applicable equity plan document shall control.
Employee understands and acknowledges that the vesting of his equity awards is
contingent upon Employee's execution and non­ revocation of this Agreement
containing a full release of all claims. Employee and Company agree that the
reason for Employee's separation is not for Cause (as defined in the applicable
equity plan documents) and that Employee will not vest in any awards while
receiving salary and benefits continuation. Notwithstanding any provision to the



Separation Agreement and General Release/Jeffrey FriedelInitials:

PAGE1

--------------------------------------------------------------------------------



EXHIBIT 10.6(j)
contrary in the 2019 Annual Performance Incentive Plan, Employee agrees and
acknowledges that he will not be eligible to receive or be paid any bonus for
2019.


4.Confidentiality. Employee shall keep confidential all confidential or
proprietary information known to his concerning any matters affecting or
relating to the business, operations, and financial affairs of the Company which
are of a special or unique nature, regardless of whether any such information is
labeled or otherwise treated as confidential, material, or important. The
contents of this Agreement shall not be disclosed, released or communicated by
Employee to any person, other than Employee's spouse, tax advisor or legal
counsel, and to the extent necessary to enforce any of the terms of this
Agreement.


5.Release and Covenant Not to Sue. As a material inducement to the Company to
enter into this Agreement, Employee hereby irrevocably and unconditionally
releases, acquits and forever discharges and covenants not to sue the Company
and each of the Company's owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such divisions, subsidiaries and affiliates)
and all persons acting by, through, under or in concert with any of them
(collectively "Releases"), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys' fees and costs actually incurred) of any nature
whatsoever, known or unknown ("Claim" or "Claims"), which Employee now has,
owns, or holds or which Employee at any time previously had, owned or held
against each of the Releases, including, but not limited to, (a) all Claims of
Age Discrimination under the Age Discrimination in Employment Act of 1967 or any
similar state statute; (b) all Claims under the Employee Retirement Income
Security Act of 1974; (c) all employment or discrimination Claims under the
statutes of the State of New Jersey or any other state; (d) all Claims of
unlawful discrimination based on age, sex, race, religion, national origin,
handicap, disability, equal pay or any other basis; (e) all Claims of wrongful
discharge, retaliation, breach of any implied or express employment contract,
negligent or intentional infliction of emotional distress, libel, defamation,
breach of privacy, fraud, and breach of any implied covenant of good faith and
fair dealing; and (t) all Claims related to Employee's employment with the
Company, including but not limited to all Claims related to unpaid wages,
salary, overtime compensation, bonuses, commissions, severance pay, supplemental
unemployment benefit pay, vacation pay, or other compensation or benefits
arising out of Employee's employment with the Company. Employee covenants and
agrees not to bring any judicial action or action under the Conduent Dispute
Resolution Plan (the "Plan") against any of the Releases with respect to any
such Claim or Claims and warrants that no such Claim or Claims have been filed.
By signing this Agreement, however, Employee is not waiving any rights or claims
arising after the date on which reporting possible violations of a federal or
state law or regulation to any governmental agency or entity, or participating
in any proceedings or investigations with the federal, state or local government
agency or entity responsible for enforcing such laws. Employee is not required
to notify the Company that he has made such reports or disclosures.





Separation Agreement and General Release/Jeffrey FriedelInitials:

PAGE2

--------------------------------------------------------------------------------



EXHIBIT 10.6(j)
6.No Admission. This Agreement shall not in any way be construed as an admission
by the Company of any illegal act whatsoever against Employee or any other
person, and the Company specifically disclaims any liability to Employee or any
other person, on the part of itself, its employees, or its agents.


7.No rehire. Employee acknowledges and understands that for a period of six
months following his Termination Date, he is not eligible to be rehired by the
Company as an employee or retained as a contractor or consultant.


8.Cooperation in Legal Matters. Employee agrees that he will assist and
cooperate with the Company in connection with: a) the defense or prosecution of
any claim that was asserted against, or by, the Company while Employee was
employed with Company; b) any ongoing or future investigation, or any dispute or
claim of any kind involving the Company, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency, the
facts of which arose during Employee's employment with Company; and c) any
requests made by the Company related to Employee's duties and work product while
employed by the Company, including preparing for and testifying honestly in any
proceeding to the extent that such claims, investigations or proceedings relate
to services performed or required to be performed by Employee, pertinent
knowledge possessed by Employee, or any act or omission by Employee. Employee
understands that cooperation as described in this paragraph means voluntary
participation in all stages of adversarial proceedings, investigations, and the
like, and includes testifying where requested by Company. Employee further
agrees to execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Paragraph.


9.Representations of Employee. Employee represents and agrees (a) that he was
advised by the Company in writing by this Agreement to consult with an attorney
of his choice prior to signing this Agreement; (b) that the Company has afforded
Employee no less than twenty-one (21) days to consider whether to execute this
Agreement, and during that time Employee has had this Agreement in his
possession; (c) that Employee has taken full advantage of this 21-day
consideration period or has purposely waived his right to do so; (d) that
Employee has consulted or has had sufficient opportunity to discuss with any
person, including an attorney of his choice, all provisions of this Agreement,
that Employee has carefully read and understands it, that Employee is competent
to execute this Agreement, and that Employee is entering into this Agreement
knowingly and voluntarily without reliance upon any statement or representation
of any person or parties released, or their representatives, concerning the
nature and extent of the damages and/or legal liability therefore; (e) that
Employee has not assigned or transferred, or proposed to assign or transfer, to
any person or entity, any Claim or any portion thereof or interest therein; (f)
that the compensation and/or benefits provided to Employee pursuant to this
Agreement exceeds any compensation and/or benefits to which Employee may be
entitled; and (g) that in executing this Agreement, Employee does not rely and
has not relied upon any representation or statement made by any of the Releases
or by any of the Releases' agents, representatives or attorneys with regard to



Separation Agreement and General Release/Jeffrey FriedelInitials:

PAGE3

--------------------------------------------------------------------------------



EXHIBIT 10.6(j)
the subject matter, basis or effect of this Agreement or otherwise. Employee
shall indemnify and hold each and all of the Releases harmless from and against
any and all loss, cost, damage, or expense, including, without limitation,
attorneys' fees, incurred by Releases, or any of them, arising out of any breach
of this Agreement by Employee or the fact that any representation made by
Employee was false when made.


10.Miscellaneous. It is the parties' intention that all provisions of this
Agreement be enforced to the fullest extent permitted by law. If, however, any
provision of this Agreement is held to be illegal or unenforceable, such
provision shall be severable and the remaining provisions of this Agreement
shall remain in full force and effect. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey. This Agreement
contains the entire understanding and agreement between the Company and Employee
with respect to the subject matter of this Agreement and supersedes all prior
oral or written agreements between the parties with respect to that subject
matter. However, this Agreement supplements, rather than supersedes, any of
Employee's duties regarding non-competition, non-solicitation, confidentiality
and trade secrets under law or contract. Any action regarding the enforceability
of this Agreement or any other cause of action relating to or arising under this
Agreement shall be subject to the Plan.


11.Withdrawal of Offer. Employee understands that if he has not signed this
Agreement on or before the forty-fifth (45th) calendar date following the date
on which Employee received this Agreement for review and consideration, it shall
be automatically withdrawn by the Company without further notice or action by
the Company, and this Agreement shall not be effective or enforceable.


12.Revocation. It is expressly agreed that for seven (7) days following
execution of this Agreement by Employee, Employee may revoke this Agreement by
contacting Nancy K. Jagielski in writing at nancy. jagielski@conduent.com or
1702 N. Collins Blvd, Suite 260, Richardson, Texas 75080. It is further
expressly agreed by the parties that this Agreement shall not become effective
or enforceable until the seven (7) day revocation period described above has
expired, after which time this Agreement shall be deemed effective and
enforceable.




PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE ALL KNOWN AND UNKNOWN
CLAIMS.





/S/ JEFFREY FRIEDELJeffrey FriedelJanuary 13, 2020




Separation Agreement and General Release/Jeffrey FriedelInitials:

PAGE4